—Proceeding pursuant to CPLR article 78 to review a determination of the respondent, dated April 28, 1976, which, after a hearing, found petitioner guilty of being absent from duty without authorization and of neglect of duty, and imposed a fine of $500. Determination confirmed and proceeding dismissed on the merits, with costs. The determination is supported by substantial evidence and the discipline imposed is not disproportionate to the offenses charged (see Matter of Pell v Board of Educ., 34 NY2d 222). Hopkins, J. P., Martuscello, Gulotta and Shapiro, JJ., concur.